DYKMAN, J.
This is an appeal from a judgment entered upon the verdict of a jury, and from an order denying the motion of the defendant for a new trial, upon the minutes of the court. The action was for the recovery of damages resulting from an injury sustained by the plaintiff from a collision with á wagon. It appeared upon the trial that the plaintiff was thrown down and injured at a cross walk in one of the public streets of the city of Newburgh, by' a wagon drawn by two horses, which were driven by a person in the employ of the defendant. In respect to the question of the negligence of the driver of the defendant, and the contributory negligence of the plaintiff, the testimony was such as to make the case a proper one for the jury. The motion for a nonsuit was therefore properly denied. There was no exception to the charge of the trial judge, and there was no error committed upon the trial. The judgment and order denying the motion for a new trial are affirmed, with costs.